Citation Nr: 0915485	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  07-21 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for a chronic lung 
disability.

5.  Entitlement to an initial rating greater than 50 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law



ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served in the Army National 
Guard from October 1981 to September 2004 with various 
periods of active duty, active duty for training (ACDUTRA) 
and inactive duty for training (INACDUTRA).  The Veteran also 
had active duty from May 1982 to July 1982, June 1983 to 
August 1983 and from April 2003 to June 2004, to include in-
country service in Iraq. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from February 2007 and June 2007 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska. 

The Board notes the RO in a June 2007 statement of the case 
(SOC) granted an increased rating for the Veteran's PTSD from 
30 percent to 50 percent.  Notwithstanding the RO's actions, 
the PTSD issue is still properly before the Board here 
because the grant did not constitute a complete grant of 
benefits available.  See AB v. Brown, 6 Vet. App. 35 
(1993)(after the Veteran has perfected his appeal, a 
subsequent rating decision awarding a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal). 


FINDINGS OF FACT

1.  The Veteran does not currently have a diagnosed cervical 
spine disability.

2.  The Veteran does not have a current diagnosis of 
hypertension.

3.  The Veteran does not have a current diagnosis of migraine 
headaches.

4.  The Veteran does not currently have a diagnosis for any 
chronic lung disability.

5.  The Veteran's PTSD is primarily manifested by sleep 
disturbances, nightmares, flashbacks, irritability, 
depression and some social disturbances all resulting in 
moderate, but not severe, social and occupational impairment.


CONCLUSIONS OF LAW

1.  The Veteran's alleged cervical spine disability was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, and 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303 and 3.304 (2008).

2.  The Veteran's alleged hypertension was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, and 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309 and 3.304 (2008).

3.  The Veteran's alleged migraine headaches were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, and 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303 and 3.304 (2008).

4.  The Veteran's alleged chronic lung disability was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, and 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303 and 3.304 (2008).

5.  The criteria for a disability rating greater than 50 
percent for post-traumatic stress disorder (PTSD) have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent 
to the Veteran in October 2005, March 2007 and June 2007.  
Those letters advised the Veteran of the information 
necessary to substantiate his claim, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159(b) (2008).  The 2007 letters 
also informed the Veteran of how disability ratings and 
effective dates are determined.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In the recent decision in Vazquez-Flores v. Peak, 22 Vet. 
App. 37 (2008), the Court held that, with respect to 
increased rating claims, section 5103(a) notice requires, at 
a minimum, that the Secretary notify the Veteran that, to 
substantiate a claim, the Veteran must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in the severity of the disability and 
the effect the worsening has on the Veteran's employment and 
daily life.  Notice may also need to include the specific 
Diagnostic Code under which the Veteran is rated if 
entitlement to a higher disability rating would not be 
satisfied by the Veteran demonstrating a noticeable worsening 
or increase in severity of the disability.

However, for initial rating claims, where, as is the case for 
the PTSD claim on appeal here, service connection has been 
granted and the initial rating and effective date have been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See 
Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake (dealing with providing additional 
notice in cases of increased ratings) does not apply to 
initial rating and effective date claims because VA's VCAA 
notice obligation was satisfied when the RO granted the 
Veteran's claim for service connection.  22 Vet. App. 37 
(2007).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005). 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
With regard to the service connection claims on appeal, the 
Board concludes an examination is not needed in this case 
because the only evidence indicating the Veteran  has current 
diagnoses of the claimed disabilities due to "...an event, 
injury or disease in service" is his own lay statements.  
Such evidence is insufficient to trigger VA's duty to provide 
an examination.  The Court has held, in circumstances similar 
to this, where the supporting evidence of record consists 
only of a lay statement, that VA is not obligated, pursuant 
to 5103A(d), to provide an appellant with a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the Veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with section 5103A(d) and evidence of record "establishing 
that the Veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
section 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003) (holding that the Secretary's obligations 
under section 5103A to provide a claimant with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence of record demonstrates "some casual connection 
between his disability and his military service").  

With regard to the Veteran's increased rating claim on 
appeal, the duty to assist includes, when appropriate, the 
duty to conduct a thorough and contemporaneous examination of 
the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

In this case, the Veteran submitted an April 2006 private 
psychiatric evaluation in support of his claim.  The RO 
attempted to schedule the Veteran for a VA examination in 
August 2005 and again in May 2007, but the Veteran failed to 
appear.  The duty to assist, however, is not a one-way 
street.  If a Veteran wishes to help in developing his claim, 
he cannot passively wait for it in those circumstances where 
he may or should have information that is essential in 
obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  

Notwithstanding the lack of a VA examination, the Board notes 
there is no objective evidence indicating that there has been 
a material change in the severity of the Veteran's PTSD since 
the private April 2006 examination.  That is, his VA 
outpatient treatment records are completely silent as to any 
ongoing treatment for his PTSD other than the initial PTSD 
screening conducted in April 2006.  The Veteran has not 
reported receiving any recent treatment specifically for this 
condition (other than the April 2006 examination, which is 
already of record), and there are no records suggesting an 
increase in disability has occurred as compared to the prior 
examination findings.  The Board will consider the Veteran's 
PTSD claim on the remaining medical evidence and without the 
benefit of a more current, competent, persuasive VA opinion 
indicating the current severity of his PTSD.

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.  



Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Here, the Veteran alleges his various disabilities are due to 
injuries during his service in the Army National Guard, 
especially during deployment in Iraq.  Specifically, the 
Veteran indicates exposure to sand and dust in Iraq is 
responsible for his alleged current, chronic cough.  He 
further alleges he incurred a cervical spine injury, 
hypertension and migraine headaches during his active 
service. 

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

Again, the Veteran is mainly alleging his various 
disabilities are due to incidents during his active duty.  To 
the extent his allegations reach incidents during his 
National Guard duty (ACDUTRA and INACDUTRA), the Board notes 
only "Veterans" are entitled to service connection 
compensation.

To establish status as a "veteran" based upon a period of 
active duty for training (ACDUTRA), a claimant must establish 
that he was disabled from a disease or injury incurred or 
aggravated in line of duty during that period of ACDUTRA.  
38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 
511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  
The fact that a claimant has established status as a 
"veteran" for purposes of other periods of service (e.g., 
the Veteran's period of active duty in the Army) does not 
obviate the need to establish that the claimant is also a 
"veteran" for purposes of the period of ACDUTRA where the 
claim for benefits is premised on that period of ACDUTRA.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of INACDUTRA during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 
3.6(a).

The claimant in this case is a "veteran" based on his active 
duty service in the Army from May 1982 to July 1982, June 
1983 to August 1983 and April 2003 to June 2004.  As to his 
various periods of ACDUTRA and INACDUTRA, he has not yet 
established that he is a "veteran" because it is not shown 
that he "was disabled . . . from a disease or injury incurred 
or aggravated in line of duty" during a period of ACDUTRA, or 
that he "was disabled . . . from an injury incurred or 
aggravated in line of duty" during INACDUTRA.  38 U.S.C.A. § 
101(24); McManaway v. West, 13 Vet. App. 60, 67 (1999) 
(citing Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995), for 
the proposition that, "if a claim relates to period of 
[ACDUTRA], a disability must have manifested itself during 
that period; otherwise, the period does not qualify as active 
military service and claimant does not achieve veteran status 
for purposes of that claim" (emphasis in McManaway)); see 
also Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998), 
citing Paulson, 7 Vet. App. at 470 ("[A]n individual who has 
served only on [ACDUTRA] must establish a service-connected 
disability in order to achieve veteran status.").

The Veteran's service medical records are largely silent as 
to the claimed conditions.  In March 2004 the Veteran 
complained of a sore neck and shoulders secondary to lifting 
weights.  He was diagnosed with muscle strain, but the doctor 
at the time specifically noted his cervical spine was not 
involved.  The Veteran's regular examinations throughout his 
years of service indicate normal blood pressure readings and 
no complaints of neck pain, migraines or chronic cough.  The 
Veteran indicated in November 2002 that he regularly used 
tobacco.  Also noteworthy, the Veteran expressed concern in 
November 2004 of consistent exposure to sand and dust while 
in Iraq.  At that time, however, the Veteran did not complain 
of nor was he diagnosed with any specific ailment.  
Throughout his period of service, the Veteran was never 
diagnosed with any chronic disability related to the cervical 
spine, lungs, headaches or hypertension.  Indeed, the service 
medical records indicate the Veteran separated in 2004 with 
no such abnormalities.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.  The 
pertinent inquiry here, then, is whether the Veteran has any 
current diagnoses related to his active military service.  
Based on the evidence, the Board concludes he does not.

The Veteran's post-service treatment records are relatively 
scarce.  VA outpatient treatment records from 2006 to 2007, 
however, are silent as to any complaints, treatment or 
diagnoses of a cervical spine condition, hypertension or 
migraine headaches.  The Veteran does complain of a chronic 
cough "since Iraq" in an April 2006 VA outpatient treatment 
records.  The record also indicates shoulder pain.  No 
diagnosis related to the cough or cervical spine, however, 
are rendered.  Rather, the Veteran's treatment records seem 
to focus mainly on complaints and diagnoses unrelated to the 
issues currently on appeal.  There simply is no medical 
evidence indicative of any current diagnoses of the issues on 
appeal.

The Board has considered the Veteran's statements regarding 
continuity of symptomatology of his various ailments.  In 
accordance with the recent decision of the United States 
Court of Appeals for the Federal Circuit in Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006), the Board concludes 
that the lay evidence presented by the Veteran concerning his 
continuity of symptoms after service is credible regardless 
of the lack of contemporaneous medical evidence.  

That is, certainly the Veteran is competent to indicate he 
has suffered with headaches, neck pain, and a chronic cough 
since his time in the military, particularly his service in 
Iraq.  The Veteran's claim fails, however, based upon the 
lack of medical nexus associating his claimed symptoms in 
service to a current disability.  The provisions concerning 
continuity of symptomatology do not relieve the requirement 
that there be some evidence of a nexus to service.  For 
service connection to be established by continuity of 
symptomatology there must be medical evidence that relates a 
current condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

Regrettably, despite the Veteran's contentions the medical 
evidence simply does not support current diagnoses for any of 
his claimed conditions.  Service connection first and 
foremost requires a current diagnosis of a disability.  See 
generally Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); see also, Hickson, supra.  It is noted that he was 
scheduled for a VA examination to ascertain the nature and 
etiology of his claimed disabilities but failed to report.  
As such, the Board must decide the claims based on the 
evidence of record.  38 C.F.R. § 3.655.  The most probative 
evidence of record is against his claims in that there is a 
lack of evidence establishing current disability and a nexus 
to service.  In light of the foregoing, the Board finds that 
the preponderance of the evidence is against the claims, and 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


Increased Rating (PTSD)

Disability ratings are assigned, under a schedule for rating 
disabilities, based on a comparison of the symptoms found to 
the criteria in the rating schedule.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When evaluating a mental disorder, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the Veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based upon all the evidence of record that bears on 
occupational and social impairment, rather than solely upon 
the examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126.  If there is a question as to 
which evaluation to apply to the Veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The Veteran's PTSD appeal originates from a rating decision 
that granted service connection and assigned the initial 
rating.  Accordingly, "staged" ratings may be assigned, if 
warranted by the evidence.  Fenderson v. West, 12 Vet. App. 
119 (1999).   Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The General Rating Formula for Mental Disorders provides, in 
pertinent part:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships . . . . . . . . . . . . . . 
. . . . . . . . . 50

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships . . 
. . . . . . . . . . . . . . . . . . . . . 
. . . . . . . . . 70

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or name . . . . . . . . . . . 
. . . . . . . . . . . . . . 100

38 C.F.R. § 4.130, Diagnostic Code 9411. 

Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a Global Assessment of Functioning Scale (GAF) 
score is often used by treating examiners to reflect the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness." See 
Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is 
highly probative as it relates directly to the Veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

In this case, the medical evidence is extremely scarce.  As 
indicated in the VCAA analysis above, the RO attempted to 
afford the Veteran a VA examination on numerous occasions and 
the Veteran failed to report to these examinations.  Instead, 
the Veteran submitted a private psychiatric evaluation 
conducted in April 2006, which diagnosed the Veteran with 
PTSD and assigned a GAF score of "48/50."  VA outpatient 
treatment records are completely silent as to any on-going 
treatment for PTSD, other than an initial PTSD screening 
conducted in April 2006.  Consequently, the Veteran's 
increased rating claim here is only considered based on the 
findings of the April 2006 private examination.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
Veteran's disability in his favor.  For reasons explained 
below, the Board concludes that the objective medical 
evidence and the Veteran's statements regarding his 
symptomatology do not support a rating higher than 50 percent 
for PTSD.  See 38 C.F.R. § 4.7.  

According to the April 2006 examination, the Veteran's PTSD 
symptoms include manifestations such as depression, 
irritability, insomnia, nightmares and panic attacks.  The 
Veteran indicated he dislikes crowds, but currently works 
full time as a school teacher and loves kids.  Indeed, in 
addition to his job, the Veteran officiates sports events and 
will do "anything" to help the kids.  The Veteran attends 
church on a weekly basis.  The Veteran is married with two 
kids, but indicated the relationships are somewhat strained 
because of his lack of intimacy.  The examiner indicated the 
Veteran was above average intelligence and, other than some 
concentration problems because of his depression, was not 
cognitively impaired.   The examiner also notably indicated 
that despite the minimal social impairment noted by the 
Veteran, his social functioning is far and away above those 
typically seen with PTSD.  The examiner also noted the 
Veteran's dislike of crowds is partially due to his 
embarrassment of his hearing loss.  The Veteran had good eye 
contact, good hygiene and has no impairment carrying on 
regular daily functions and routines.

Despite assigning the Veteran with a "serious" impairment 
GAF score of 48/50, the examiner's reported symptoms 
indicated an impairment level far less severe.  That is, the 
Veteran's manifestations include depression, insomnia, 
nightmares and irritability.  The Veteran does not exhibit 
panic attacks or anxiety.  Although the Veteran indicated he 
does not like crowds, the Veteran has a lengthy employment as 
a school teacher, officiates sports events and attends church 
on a weekly basis.  The examiner also indicated the Veteran's 
dislike of crowds at least partially stems from his 
embarrassment of his hearing loss, unrelated to his PTSD. 
Also compelling, the examiner indicates the Veteran's social 
interaction is far and away above those typically seen with 
PTSD.  The description of the symptoms indicates the 
Veteran's disability does not meet the criteria for a rating 
greater than 50 percent.  Indeed, the Veteran's current 50 
percent rating, in light of the reported manifestations, is 
extremely generous. 

Clearly, the Veteran does not have the symptoms ordinarily 
associated with "severe" social and occupational 
impairment, such as inappropriate behavior, deficient 
personal hygiene, disorientation or memory loss.  Although he 
has some familial strain with his wife and kids due to his 
impaired intimacy ability, he still maintains a good 
relationship with them.  Although he has some concentration 
and memory problems at work, the examiner indicated the 
Veteran is overall above average intelligence and overcomes 
these obstacles to maintain work reliability.  More 
importantly, he does not have total social and occupational 
impairment.  He does have deficiencies in these areas, but 
that is contemplated in ratings lower than 70 and 100 
percent.  

Specifically, his thought processes and speech are coherent, 
logical and intact.  He denied any suicidal ideation, 
delusions or hallucinations.  Overall, since the Veteran has 
some of the criteria for a 50 percent rating, along with 
psychiatric symptoms not listed in the rating schedule such 
as depression and irritability, see Mauerhan, supra, the 
Board concludes his overall level of disability does not 
exceed his current 50 percent rating.  The GAF score, in this 
case, could support a higher rating if taken alone.  However, 
the actual reported symptoms associated with the GAF score 
are reflective of a "moderate" impairment in social and 
occupational functioning, which is commensurate with the 
degree of social and industrial impairment required for the 
assignment of the current 50 percent disability evaluation.   

Even resolving any reasonable doubt in the Veteran's favor, 
however, the Board finds that he does not meet the 
requirements for an evaluation greater than the current 50 
percent schedular rating.  As noted above, the criteria for a 
70 or 100 percent rating are not met.  He does not experience 
significant occupational deficiencies nor is his speech 
illogical, obscure or irrelevant.  He is not in a near-
continuous state of panic or disorientation.  He does not 
experience hallucinations.  Although he exhibits some 
impairment in concentration, his thought process and 
communication is overall logical and coherent.  He does not 
exhibit inappropriate behavior.  His personal hygiene is 
appropriate.  There is no objective evidence of 
disorientation.   He does have some social impairment, but he 
has an overall good relationship with his wife and kids and 
continues to work full time as a school teacher.  Indeed, 
although the Veteran indicated he does not like crowds, he 
enjoys kids and does "anything" to help, such as 
officiating sports events.

The Board has considered the Veteran's claim and the medical 
evidence, but concludes the preponderance of the evidence is 
against granting a higher rating for PTSD, and thus, the 
benefit-of-the-doubt rule does not apply.  38 U.S.C. § 
5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement to service connection for a cervical spine 
disability is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for migraine headaches is 
denied.

Entitlement to service connection for a chronic lung 
condition is denied.

Entitlement to an initial rating greater than 50 percent for 
post-traumatic stress disorder (PTSD) is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


